Dismiss and Opinion Filed June 24, 2022




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00429-CV

                   IN THE INTEREST OF D.A.C., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-08946

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Carlyle

      This is an appeal from the trial court’s final decree of divorce. On March 10,

2022, the parties filed an “agreed voluntary dismissal and settlement” informing the

Court they had resolved their dispute and requesting that a judgment be entered

effectuating their agreement and the appeal dismissed. We construed the agreed

dismissal and settlement as a motion to abate pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2)(C) and directed the trial court to conduct proceedings so as to

effectuate the agreement.

      On June 23, 2022, a supplemental clerk’s record was filed containing a copy

of an amended divorce decree which reflects the parties’ agreement. Accordingly, as
a judgment effectuating the parties’ agreement has been entered, we dismiss the

appeal. See id.




                                        /Cory L. Carlyle//
210429f.p05                             CORY L. CARLYLE
                                        JUSTICE




                                     –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF D.A.C., A                 On Appeal from the 255th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-20-08946.
No. 05-21-00429-CV                           Opinion delivered by Justice Carlyle,
                                             Justices Myers and Goldstein
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

     Subject to any agreement between the parties, we ORDER that appellee Yalid
Gonzalez-Patino recover his costs, if any, of this appeal from appellant Jayme
Amanda Campbell.


Judgment entered this 24th day of June 2022.




                                       –3–